Mb. Pebsidirg Justice Smith delivered the opinion of the court. Defendants in error present their motion to strike from the record the bill of exceptions and stenographic report of evidence in this cause, and to affirm the judgment of the Municipal Court of Chicago, on the ground that the bill of exceptions or report was not signed by the trial judge within the time prescribed by the statute. It appears from the record that the judgment was rendered May 27, 1910. On June 15, 1910, the time for the defendants to file a bill of exceptions was extended to August 27, 1910, by an order of court. By a memorandum endorsed on the bill of exceptions or report on August 27, 1910, and signed by John H. Hume, one of the judges of the Municipal Court of Chicago, it appears that the stenographic report was presented to Judge Hume, acting as chief justice in the absence of Chief Justice Olson and in the absence of Presiding Judge Beitler from this state. On Sep- ' tember 28, 1910, the stenographic report or statement of facts was certified to as follows: “And the said certificate of evidence and statement of facts is signed and sealed nunc pro tunc as of August 27, 1910, accordingly this 28th day of September, A. D. 1910. Henry C. Beitler, Judge Municipal Court of Chicago.” The paper was filed in the office of the clerk of the Municipal Court of Chicago on September 29, 1910. Ho order of court was made ordering the document or paper filed as of August 27, 1910. It is clear, therefore, that the statement of facts or stenographic report was not signed and filed within the time provided in section 23 of the Municipal Court act, or within the extension of time allowed by the court within the thirty days of the entry of judgment. Upon the authority of Lassers v. N. German Steamship Co., 244 Ill. 570; Haines v. Danderine Co., 248 Ill. 259, the stenographic report of the evidence must be stricken from the record. The assignment of errors presents only questions which must necessarily be heard and considered on the stenographic report or statement of facts. As we have held above, this is not properly a part of the record.- We cannot, therefore, examine it for the purpose of considering the errors assigned. The motion to strike is sustained, and the judgment is affirmed. Affirmed.